DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 6-9, 11-13, 17-20  and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakakibara JP2001094302A.

Sakakibara discloses an phase shift unit comprising  an input port 11 ;(b) an output port 16; (c) a first phase shift signal path coupled between the input port and the output port and responsive to a first independent path selection control signal 17  to selectively independently enable communication of a phase-shifted version of an applied signal between the input port and the output port through the first phase shift signal path when not in an isolation mode, and disable communication of the applied signal between the input port and the output port through the first phase shift signal path when in the isolation mode;
(d) a-second phase shift signal path coupled between the input port and the output port and responsive to a second independent path selection control signal 18  to selectively independently enable communication of a phase-shifted version of an applied signal between the input port and the output port through the second phase shift signal path when not in the isolation mode, and disable communication of the applied signal between the input port and the output port through the second phase shift signal path when in the isolation mode; and (e) a first selectable termination circuit (122 124 132 134) , operatively coupled to one of the input port or the output port, and responsive to a distinct isolation circuit control signal to isolate the input port and the output port from each other in the isolation mode.

With regards to claim 6, at least one of the first or second phase shift signal paths includes at least one series isolation switch (121 123 131 133) coupled in series of the input port and at least one phase shifter element coupled in series to the at least one series isolation switch.
 With regards to claim 7, the first selectable termination circuit (122 124 )  is coupled to the input port 11  through at least one series isolation switch (121  123 ).
  With regard to claim 8, the first selectable termination circuit ( 122 124   is coupled to the input port through a phase shifter element.
 With regards to claim 9, the first phase shift signal path includes a low- pass filter 15. 

With regards to claim 11, the second phase shift signal path includes a high-pass filter 14.
With regards to claim 12, high-pass filter includes a T-type high-pass filter circuit.

With regards to claim 13,  a second selectable termination circuit (132  134) , operatively coupled to the one of the input port or the output port not coupled to the first selectable termination circuit, and responsive to the distinct isolation circuit control signal to isolate the input port and the output port from each other in the isolation mode. 

With regard to claims 17 , 18 and 21,  Sakakibara  discloses a phase shift unit comprising an input port 11;  (b) an output port 16;  (c) a first phase shift signal path including a first input isolation switch 123 coupled to the input port 11 , a first output isolation switch  133  coupled to the output port, and a low-pass filter phase shifter circuit  15 serially coupled between the first isolation switch and the first isolation switch, wherein the first input and first output isolation switches are responsive to a first independent path selection control signal 17  to selectively independently enable communication of a phase-shifted version of an applied signal between the input port and the output port through the first phase shift signal path when not in an isolation mode, and disable communication of the applied signal between the input port and the output port through the first phase shift signal path when in the isolation mode; (d) a second phase shift signal path including a second input isolation switch 121 coupled to the input port, a second output isolation switch 131  coupled to the output port, and a high-pass filter phase shifter circuit  14 coupled between the second input isolation switch and the second output isolation switch, wherein the second input and second output isolation switches are to a second independent path selection control signal  18 to selectively independently enable communication of a phase-shifted version of an applied signal between the input port and the output port through the second phase shift signal path when not in the isolation mode, and disable communication of the applied signal between the input port and the output port through the second phase shift signal path when in the isolation mode; (e) a first selectable shunt termination circuit( 122 124 )  operatively coupled to the input port and responsive to a distinct isolation circuit control signal to isolate the input port and the output port from each other in the isolation mode; and (f) a second selectable shunt termination circuit  (132 134) operatively coupled to the output port and responsive to the distinct isolation circuit control signal to isolate the input port and the output port from each other in the isolation mode.  (per claims 17, 18 and 21) 
 With regards claims  19 and 20, the first phase shifter circuit includes a low pass filter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2  is rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 11,075, 612. Although the claims at issue are not identical, they are not patentably distinct from each other because:
17/381,885
11, 075, 612
2. (New) A multi-path phase shifter, including: 
(a) an input port; 
(b) an output port;
 (c) a first phase shift signal path coupled between the input port and the output port and responsive to a first independent path selection control signal to selectively independently enable communication of a phase-shifted version of an applied signal between the input port and the output port through the first phase shift signal path when not in an isolation mode, and disable communication of the applied signal between the input port and the output port through the first phase shift signal path when in the isolation mode; (d) a second phase shift signal path coupled between the input port and the output port and responsive to a second independent path selection control signal to selectively independently enable communication of a phase-shifted version of an applied signal between the input port and the output port through the second phase shift signal path when not in the isolation mode, and disable communication of the applied signal between the input port and the output port through the second phase shift signal path when in the isolation mode; and 
(e) a first selectable termination circuit, operatively coupled to one of the input port or the output port, and responsive to a distinct isolation circuit control signal to isolate the input port and the output port from each other in the isolation mode.
1. (Original) A digitally-controlled phase shifter, including:
(a) at least two phase shift signal paths, each coupled to first and second ports, for providing a phase shift to a signal applied to at least one of the first and second ports and responsive to a corresponding independent path selection control signal for selectively independently enabling communication of the applied signal from the first port to the second port through the corresponding phase shift signal path when not in an isolation mode, and disabling communication of the applied signal from the first port to the second port through the corresponding phase shift signal path when in the isolation mode; and (b) at least one selectable termination circuit, each operatively coupled to a corresponding one of the first or second ports, and responsive to a distinct isolation circuit control signal for isolating the first port from the second port in the isolation mode.




Allowable Subject Matter
Claims 3-5, 10 and  14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





September 26, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843